DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes implied phrases (i.e. "According to an aspect of the invention," "In one aspect," and "In one aspect,"). Correction is required. See MPEP § 608.01(b).


Claim Objections
Claim 2 is objected to because it appears to be missing a word (e.g. "a") between "comprises" and "Graphical" in line 1. Similarly, claim 15 is objected to because it appears to be missing a word (e.g. "a") between "comprises" and "GUI" in line 2. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Applicant’s cooperation is requested in correcting any further errors of which Applicant may become aware.
Claim 1 recites the limitation "the application boom" in lines 3-4 (as opposed to "the boom" recited elsewhere throughout claims 1-11). There is insufficient antecedent basis for this limitation in the claim. Consistent terminology must be used. Claims 2-11 are rejected because they depend from claim 1 and thus also include the indefinite limitation of claim 1.
Claim 3 recites "the GUI is part of a Human Machine Interface (HMI) connected to the machine controller through a Controller Area Network (CAN) bus." However, claim 1 (from which claim 3 depends) recites "the machine controller having a control interface..." in lines 6-7, and claim 2 (from which claim 3 also depends) recites "wherein the control interface comprises Graphical User Interface (GUI)..." in lines 1-2. It is unclear how the GUI is part of an HMI connected to the machine controller (as set forth in claim 3) while also being part of the machine controller (as set forth in claims 1 and 2). Further, it is unclear how the GUI is part of two separate and distinct elements (i.e. of the HMI and of the machine controller). Additionally, it is unclear how the GUI is connected to the machine controller, which the GUI is itself a constituent element thereof. Thus, claim 3 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 12 recites the limitation "the application boom" in line 3-4 (as opposed to "the boom" recited elsewhere throughout claim 12). There is insufficient antecedent basis for this limitation in the claim. Again, consistent terminology must be used. Claim 13 is rejected because it depends from claim 12 and thus also includes the indefinite limitation of claim 12.
Claim 14 recites the limitation "the vehicle" in line 3 (as opposed to "the agricultural vehicle" recited elsewhere throughout claims 14-20). There is insufficient antecedent basis for this limitation in the claim. Again, consistent terminology must be used. Claims 15-20 are rejected because they depend from claim 14 and thus also include the indefinite limitations of claim 14.
Claim 14 also recites the limitation "the application boom" (twice) in lines 4 and 5 (as opposed to "the boom" recited elsewhere throughout claims 14-20). There is insufficient antecedent basis for this limitation in the claim. Again, consistent terminology must be used.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 10,028,498) in view of Anderson (US 5,733,059).

Regarding claims 1 and 14, Brooks discloses an agricultural implement including a chassis (20), wheels (45) supporting the chassis, and a system for controlling an application boom mounted thereto, the system further comprising:
an application boom (including 80) configured to deliver agricultural product to a field, the application boom having a plurality of actuators (254, multiple actuators being used for folding set forth in col. 1, lines 16-37) configured to fold and unfold the boom relative to the agricultural vehicle;
a machine controller (including 202) of the agricultural vehicle, the machine controller having a control interface (including 222) configured to receive user selectable input, the machine controller being in communication with the plurality of actuators, the machine controller having a processor (204) executing a program stored in a non-transient medium (of 206) operable to:
receive, through the control interface (including 222), user selectable input indicating a command for folding or unfolding the boom relative to the agricultural vehicle (for module D); and
control the plurality of actuators to fold or unfold the boom as indicated by the user selectable input (see col. 7, lines 6-39, wherein the examples given are also applicable to module D or "module 13" in col. 6).

Brooks does not explicitly disclose the user selectable input indicating a speed for folding or unfolding the boom relative to the agricultural vehicle, and controlling the plurality of actuators to fold or unfold the boom at the speed indicated. Anderson teaches a system for controlling a boom mounted to an agricultural vehicle, the system comprising:
a boom (including 24, 12) having an actuator (including 18) configured to fold and unfold the boom relative to the agricultural vehicle; and
user selectable input indicating a speed for folding or unfolding the boom relative to the agricultural vehicle (see col. 2, lines 30-53); and
wherein the system controls the actuator to fold or unfold the boom at the speed indicated by the user selectable input (further see col. 6, lines 18-42).
Brooks and Anderson are analogous because they both disclose systems for controlling booms mounted to agricultural vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Brooks with the speed control means as taught by Anderson in order to increase safety.

Regarding claims 2 and 15, Brooks discloses the control interface (including 222) comprising a Graphical User Interface (GUI) accessible to a user in an operator cab of the agricultural vehicle (see col. 5, lines 39-67).

Regarding claims 3 and 16, Brooks discloses the GUI being part of a Human Machine Interface (HMI; including 222) connected to the machine controller through a Controller Area Network (CAN) bus (including 226).

Regarding claim 11, Brooks discloses the user selectable input comprising a plurality of selections (from at least 220 and 222), wherein at least one selection of the plurality of selections corresponds to tilting the boom (as it folds, via module D) relative to the agricultural vehicle. Brooks does not explicitly disclose the selection corresponding to a speed for tilting the boom. Anderson teaches a selection corresponding to a speed for tilting a boom (as it folds) relative to the agricultural vehicle (see col. 2, lines 30-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the speed control means as taught by Anderson in order to increase safety.

Regarding claim 12, Brooks discloses a method for controlling an application boom mounted to an agricultural vehicle, comprising:
providing an application boom (including 80) for delivering agricultural product to a field, the application boom having a plurality of actuators (254, multiple actuators being used for folding set forth in col. 1, lines 16-37) for folding and unfolding the boom relative to the agricultural vehicle (see Figs. 1-3);
providing a machine controller (including 202) of the agricultural vehicle, the machine controller having a control interface (including 222) for receiving user selectable input (see Fig. 3);
receiving, through the control interface (including 222), user selectable input indicating a command for folding or unfolding the boom relative to the agricultural vehicle (for module D); and
controlling the plurality of actuators to fold or unfold the boom as indicated by the user selectable input (see col. 7, lines 6-39, wherein the examples given are also applicable to module D or "module 13" in col. 6).

Brooks does not explicitly disclose the user selectable input indicating a speed for folding or unfolding the boom relative to the agricultural vehicle, and controlling the plurality of actuators to fold or unfold the boom at the speed indicated. Anderson teaches a method for controlling a boom mounted to an agricultural vehicle, the method comprising:
providing a boom (including 24, 12) having an actuator (including 18) configured to fold and unfold the boom relative to the agricultural vehicle (see Figs. 1-4); and
receiving user selectable input indicating a speed for folding or unfolding the boom relative to the agricultural vehicle (see col. 2, lines 30-53); and
controlling the actuator to fold or unfold the boom at the speed indicated by the user selectable input (further see col. 6, lines 18-42).
Brooks and Anderson are analogous because they both disclose controlling booms mounted to agricultural vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Brooks with the speed control means as taught by Anderson in order to increase safety.

Regarding claim 13, Brooks discloses providing the control interface (including 222) with a GUI accessible to a user in an operator cab of the agricultural vehicle (see col. 5, lines 39-67).

Claims 4, 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Anderson as applied to claims 2 and 15 above, and further in view of Foster et al. (US 9,801,331)

Regarding claims 4 and 17, neither Brooks nor Anderson explicitly discloses a GUI comprising a slider for indicating the user selectable input. Foster teaches a system for controlling an agricultural implement, the system having a control interface comprising a GUI (including 48), wherein the GUI comprises a slider (including 58) configured to be adjusted by the user between minimum and maximum values (see Figs. 3, 4) for indicating user selectable input (see col. 10, lines 15-39; also see claim 3 of Foster). Additionally, the use of sliders in a GUI would be an obvious matter of design choice as being commonly included in such devices. 
Brooks, Anderson, and Foster are analogous because they all disclose systems for controlling the actuation of implements connected to agricultural vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the slider means as taught by Foster in order to efficiently monitor operating conditions. (See Foster; col. 2, line 59 - col. 3, line 10.)

Regarding claims 5 and 18, Foster teaches the slider (58) being a first slider among a plurality of sliders (see Figs. 3, 4), wherein each slider of the plurality of sliders corresponds to an actuator of a plurality of actuators (for actuation of valves 54).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Anderson in view of Foster as applied to claims 4 and 17 above, and further in view of Beaujot (US 6,708,775).

Regarding claims 6 and 19, neither Brooks nor Anderson explicitly discloses a GUI comprising a slider for indicating the user selectable input. Foster discloses the slider (58) being a first slider, and further comprising a second slider (see Figs. 3, 4). Neither Brooks, Anderson, nor Foster explicitly discloses separately indicating a speed for folding the boom and another speed for unfolding the boom. Beaujot teaches a system for controlling a boom (including 6) mounted to an agricultural implement, the system comprising a controller configured to independently set and control a speed for folding the boom and a speed for unfolding the boom (see col. 3, lines 32-40).
Brooks, Anderson, Foster, and Beaujot are analogous because they all disclose systems for controlling the actuation of implements connected to agricultural vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the separate speed selection means for folding and unfolding as taught by Beaujot in order to suit varying conditions and to reduce shock forces.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Anderson as applied to claims 1 and 14 above, and further in view of Flamme et al. (US 6,141,612)

Regarding claims 7 and 20, neither Brooks nor Anderson explicitly discloses the machine controller storing the user selectable input as a default in the non-transient medium, wherein the default is initially selected by the machine controller. Flamme teaches a system for controlling a boom mounted to an agricultural implement, the system comprising a machine controller (including 124) being operable to store user selectable input as a default (as the default "may be selected by the operator or preprogrammed;" see col. 10, lines 37-47) in memory (including 192), wherein the default is initially selected by the machine controller (see steps 235 and 236).
Brooks, Anderson, and Flamme are analogous because they all disclose systems for controlling the actuation of implements connected to agricultural vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the default means as taught by Flamme in order to automatically initiate a repeated action or input. (See Flamme, col. 2, line 44 - col. 3, line 20.)

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Anderson as applied to claim 1 above, and further in view of Williams et al. (US 4,044,952)

Regarding claim 8, Brooks discloses the boom comprising a plurality of segments (including 80). However, neither Brooks nor Anderson explicitly discloses an actuator of the plurality of actuators being configured to move each segment of the boom. Williams teaches a system for controlling a boom mounted to an agricultural implement, the system comprising the boom having a plurality of segments (including 42s) with an actuator (including 26, 26a, 28, 28a) being configured to move each segment.
Brooks, Anderson, and Williams are analogous because they all disclose systems for controlling the actuation of implements connected to agricultural vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the segment actuating means as taught by Williams for independently folding the wings in order to facilitate operation when the use of only one wing is desired (such as when spraying roadsides or ditches).

Further regarding claim 11, Brooks discloses the user selectable input comprising a plurality of selections, wherein at least one selection of the plurality of selections corresponds to moving the boom relative to the agricultural vehicle, and Anderson teaches at least one selection corresponding to a speed for moving the boom relative to the agricultural vehicle. However, neither Brooks nor Anderson explicitly discloses a selection corresponding to a speed for tilting the boom upwardly and downwardly (as shown by Applicant) relative to the agricultural vehicle. Williams teaches tilting the boom (via 28, 28a) relative to the agricultural vehicle (including 24).
Brooks, Anderson, and Williams are analogous because they all disclose systems for controlling the actuation of implements connected to agricultural vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the vertical tilting means as taught by Williams in order to clear low obstructions. (See Williams, col. 3, lines 2-12.)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Anderson in view of Williams as applied to claim 8 above, and further in view of Foster.

Regarding claim 9, neither Brooks, Anderson, nor Williams explicitly discloses the user selectable input comprising a plurality of selections, wherein each selection of the plurality of selections corresponds to an actuator of the plurality of actuators. Foster teaches a system for controlling an agricultural implement, the system having a control interface (including 48) configured to receive user selectable input (via 58), wherein the user selectable input comprises a plurality of selections (see Figs. 3, 4), wherein each selection of the plurality of selections corresponds to an actuator of a plurality of actuators (for actuation of valves 54).
Brooks, Anderson, Williams, and Foster are analogous because they all disclose systems for controlling the actuation of implements connected to agricultural vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the multiple selection means as taught by Foster in order to efficiently monitor operating conditions. (See Foster; col. 2, line 59 - col. 3, line 10.)

Regarding claim 10, Brooks discloses the boom (including 80) comprises left and right boom arms (including 87, 89) coupled to a center section in which the left boom arm folds or unfolds relative to a left side of the agricultural vehicle and the right boom arm folds or unfolds relative to a right side of the agricultural vehicle (see Fig. 2 and col. 4, lines 34-65).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Brooks (US 2019/0000003) discloses controlling actuators to raise or lower an agricultural boom at a speed determined from user input. Each of Harnetiaux et al. (US 7,644,780), Beaujot, and Brewer et al. (US 3,556,226) discloses setting the folding speed of a respective agricultural boom. Further, it is noted that Moore et al. (US 7,012,394) teaches that sliders are well known in the computer interface arts (see col. 20, lines 1-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/8/13/22